Exhibit 10.1
Execution Version

Stockholder’s and Registration Rights Agreement
US 3079273v.4
by and between
Occidental Petroleum Corporation
and
California Resources Corporation
Dated as of November 25, 2014




TABLE OF CONTENTS
ARTICLE I
Definitions    1
Section 1.01
Definitions.    1

Section 1.02
Interpretation.    5

ARTICLE II
Registration Rights    7
Section 2.01
Registration.    7

Section 2.02
Registration Procedures.    8

Section 2.03
Exchange Offers.    13

Section 2.04
Registration Expenses Paid by CRC.    14

Section 2.05
Indemnification.    14

Section 2.06
Reporting Requirements.    16

Section 2.07
Registration Covenants.    16

ARTICLE III
Voting Restrictions    17
Section 3.01
Voting of CRC Common Stock.    17

ARTICLE IV
Miscellaneous    17
Section 4.01
Term.    17

Section 4.02
Counterparts; Entire Agreement; Corporate Power.    17

Section 4.03
Disputes.    18

Section 4.04
Amendment.    19

Section 4.05
Waiver of Default.    19

Section 4.06
Successors, Assigns and Transferees.    19

Section 4.07
Further Assurances.    19

Section 4.08
Performance.    19

Section 4.09
Notices.    20

Section 4.10
Severability.    20

Section 4.11
No Reliance on Other Party.    20

Section 4.12
Registrations, Exchanges, etc.    21

Section 4.13
Mutual Drafting.    21







STOCKHOLDER’S AND REGISTRATION RIGHTS AGREEMENT
This Stockholder’s and Registration Rights Agreement (this “Agreement”) is made
as of November 25, 2014 by and between Occidental Petroleum Corporation, a
Delaware corporation (“Occidental”), and California Resources Corporation, a
Delaware corporation and wholly owned subsidiary of Occidental (“CRC”) and is
effective as of the Effective Time. Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in Section
1.01.
RECITALS
A.Pursuant to the Separation and Distribution Agreement, dated as of November
25, 2014 (the “Separation and Distribution Agreement”), by and between
Occidental and CRC, Occidental will distribute at least 80.1% of the outstanding
shares of common stock, par value $0.01 per share, of CRC (the “CRC Common
Stock”) to Occidental’s stockholders (the “Distribution”).
B.Occidental may Transfer those shares of CRC Common Stock that are not
distributed in the Distribution (such shares not distributed in the
Distribution, the “Retained Shares”) through one or more transactions, including
pursuant to one or more transactions registered under the Securities Act.
C.CRC desires to grant to Occidental the Registration Rights for the Retained
Shares and other Registrable Securities, subject to the terms and conditions of
this Agreement.
D.Occidental desires to grant CRC a proxy to vote the Retained Shares in
proportion to the votes cast by holders of CRC Common Stock other than
Occidental (the “Other CRC Holders”), subject to the terms and conditions of
this Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:
ARTICLE I
Definitions
Section 1.01    Definitions.
As used in this Agreement, the following terms shall have the following
meanings:
“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. As used in
this definition, the term “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise. It is
expressly agreed that, from and after the Distribution Date, no member of the
CRC Group shall be deemed to be an Affiliate of any member of the Occidental
Group, and no member of the Occidental Group shall be deemed to be an Affiliate
of any member of the CRC Group.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Filings” has the meaning set forth in Section 2.02(a)(i).
“Board” means the board of directors of CRC.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York, are authorized
or obligated by law or required by executive order to be closed.
“CRC” has the meaning set forth in the preamble and shall include CRC’s
successors by merger, acquisition, reorganization or otherwise.
“CRC Common Stock” has the meaning set forth in the recitals.
“CRC Offering Confidential Information” means, with respect to a Demand
Registration or Exchange Offer, any information (including information contained
in draft supplements or amendments to offering materials) provided to Occidental
by CRC in connection with a Demand Registration; provided, that CRC Offering
Confidential Information shall not include information that (x) was or becomes
generally available to the public (including as a result of the filing of the
relevant Registration Statement) other than as a result of a disclosure by
Occidental, (y) was or becomes available to Occidental from a source not bound
by any confidentiality agreement with CRC or (z) was otherwise in Occidental’s
possession prior to it being furnished to Occidental by CRC.
“CRC Group” means CRC, each Subsidiary of CRC immediately after the Distribution
Date and each Affiliate of CRC immediately after the Distribution Date (in each
case other than any member of the Occidental Group).
“Demand Registration” has the meaning set forth in Section 2.01(b).
“Dispute” has the meaning set forth in Section 4.03(a).
“Distribution” has the meaning set forth in the recitals.
“Distribution Date” means the date and time at which the Distribution occurs.
“Effective Time” means 11:59 p.m., CST, on November 30, 2014.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.
“Exchange Offer” means an offer or series of offers registered under the
Securities Act by CRC pursuant to a Registration Statement pursuant to which
Occidental shall offer, at one time or from time to time on a delayed basis, one
or more of Occidental’s stockholders the opportunity to exchange outstanding
shares of common stock of Occidental held by such Occidental stockholder(s) for
Exchange Securities pursuant to the terms for the exchange determined by
Occidental and disclosed in the Registration Statement (including amendments or
supplements thereto).
“Exchange Securities” means Registrable Securities registered on a Registration
Statement to be issued to Occidental’s stockholders in exchange for outstanding
shares of common stock of Occidental in connection with an Exchange Offer.
“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.
“Indemnifying Party” has the meaning set forth in Section 2.05(c).
“Indemnitee” has the meaning set forth in Section 2.05(c).
“Loss” and “Losses” have the meaning set forth in Section 2.05(a).
“Notes Registration Rights Agreement” means that Registration Rights Agreement
dated October 1, 2014 among CRC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representative of the initial purchasers and other parties
thereto relating to the Notes Securities.
“Notes Securities” means CRC’s 5.00% Senior Notes due 2020, 5.50% Senior Notes
due 2021 and 6.00% Senior Notes due 2024.
“Occidental” has the meaning set forth in the preamble and shall include
Occidental’s successors by merger, acquisition, reorganization or otherwise.
“Occidental Group” means Occidental and each Subsidiary of Occidental
immediately after the Distribution Date (in each case other than any member of
the CRC Group).
“Occidental Offering Confidential Information” means, with respect to a Demand
Registration or Exchange Offer, (i) Occidental’s plan to file the relevant
Registration Statement and engage in any Exchange Offer so registered and (ii)
any information regarding any Exchange Offer (including the potential timing,
number of shares, exchange ratio and dealer manager); provided, that Occidental
Offering Confidential Information shall not include information that (x) was or
becomes generally available to the public (including as a result of the filing
of the relevant Registration Statement) other than as a result of a disclosure
by CRC, (y) was or becomes available to CRC from a source not bound by any
confidentiality agreement with Occidental or (z) was otherwise in CRC’s
possession prior to it being furnished to CRC by Occidental.
“Other CRC Holders” has the meaning set forth in the recitals.
“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.
“Registrable Securities” means the Retained Shares and any shares of CRC Common
Stock or other CRC securities issued with respect to, in exchange for, or in
replacement of such Retained Shares; provided, that the term “Registrable
Securities” excludes any security (i) the offering and Transfer of which has
been effectively registered under the Securities Act and which has been
Transferred in accordance with a Registration Statement, (ii) that has been
Transferred by Occidental in a transaction or transactions exempt from the
registration and prospectus delivery requirements of the Securities Act such
that the further Transfer of such securities by the transferee or assignee is
not restricted under the Securities Act, including any subsequent pro rata
distribution of the Retained Shares to Occidental’s shareholders, or (iii) that
has been Transferred by Occidental in a transaction in which Occidental’s rights
under this Agreement are not, or cannot be, assigned.
“Registration” means a registration with the SEC of the offer and Transfer to
the public of any Registrable Securities under a Registration Statement. The
terms “Register” and “Registering” shall have correlative meanings.
“Registration Expenses” means all expenses incident to CRC’s performance of or
compliance with this Agreement, including all (i) registration, qualification
and filing fees, (ii) fees and expenses of compliance with securities or blue
sky laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications within the United States of any Registrable
Securities being registered), (iii) printing expenses, messenger, telephone and
delivery expenses, (iv) internal expenses of the CRC Group (including all
salaries and expenses of employees of members of the CRC Group performing legal
or accounting duties), (v) fees and disbursements of counsel for CRC and
customary fees and expenses for independent certified public accountants
retained by the CRC Group (including the expenses of any comfort letters or
costs associated with the delivery by CRC Group members’ independent certified
public accountants of comfort letters customarily requested by underwriters or
dealer managers) and (vi) fees and expenses of listing any Registrable
Securities on any securities exchange on which the shares of CRC Common Stock
are then listed and Financial Industry Regulatory Authority registration and
filing fees; but excluding all expenses incurred in connection with the
printing, mailing and delivering of copies of any Registration Statement, any
Prospectus, any other offering documents and any amendments and supplements
thereto to any dealers; any fees and expenses of the underwriters or dealer
managers, the cost of preparing, printing or producing any blue sky or legal
investment memoranda, any selling agreements and any other similar documents in
connection with the offering, Transfer, distribution or delivery of the
Registrable Securities or other shares of CRC Common Stock to be Transferred,
costs and expenses relating to any investor presentations on any “road show”
presentations undertaken in connection with marketing of the Registrable
Securities and any fees and expenses of one counsel to Occidental and one
counsel to the underwriters or dealer managers.
“Registration Rights” means the rights of Occidental to cause CRC to Register
Registrable Securities pursuant to Article II.
“Registration Rights Period” has the meaning set forth in Section 2.01(b).
“Registration Statement” means any registration statement of CRC filed with, or
to be filed with, the SEC under the rules and regulations promulgated under the
Securities Act, including the related Prospectus, amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference into such registration
statement.
“Retained Shares” has the meaning set forth in the recitals.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
“Separation and Distribution Agreement” has the meaning set forth in the
recitals.
“Subsequent Transferee” has the meaning set forth in Section 4.06(b).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (i)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (x) the total combined voting power of all classes of voting securities of
such Person, (y) the total combined equity interests or (z) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.
“Transfer” means the direct or indirect transfer, sale, assignment or other
disposition of a security. The term “Transferred” shall have correlative
meaning.
“Transferee” has the meaning set forth in Section 4.06(b).
Section 1.02    Interpretation.
In this Agreement, unless the context clearly indicates otherwise:
(a)    words used in the singular include the plural, and words used in the
plural include the singular;
(b)    references to any Person include such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Affiliates or Subsidiaries, as applicable,
following the Distribution Date;
(c)    any reference to any gender includes the other gender and the neuter;
(d)    the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;
(e)    the words “shall” and “will” are used interchangeably and have the same
meaning;
(f)    the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;
(g)    any reference to any Article, Section, Exhibit or Schedule means such
Article or Section of, or such Exhibit or Schedule to, this Agreement, as the
case may be, and references in any Section or definition to any clause means
such clause of such Section or definition;
(h)    the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;
(i)    any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;
(j)    any reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;
(k)    relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including”;
(l)    the table of contents and titles to Articles and headings of Sections
contained in this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement;
(m)    any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be;
(n)    the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party; and
(o)    except as otherwise indicated, all periods of time referred to herein
shall include all Saturdays, Sundays and holidays; provided, however, that if
the date to perform the act or give any notice with respect to this Agreement
shall fall on a day other than a Business Day, such act or notice may be
performed or given timely if performed or given on the next succeeding Business
Day.
ARTICLE II    
Registration Rights
Section 2.01    Registration.
(p)    Within thirty days following the Distribution Date, or such earlier date
that is within five days of any written request from Occidental, CRC shall
prepare and deliver to Occidental a Registration Statement on any appropriate
form requested by Occidental to effect an Exchange Offer; provided that such
Registration Statement may omit information regarding the expected terms and
timing of the Exchange Offer and other information to be provided by Occidental.
CRC shall update the Registration Statement (a) at any time for any information
or edits reasonably requested by Occidental and (b) on a quarterly basis within
three days of the release of a CRC quarterly report on Form 10-Q or annual
report on Form 10-K, as applicable, or (c) on a more frequent basis as necessary
to reflect any material developments at CRC, in each case, in order to enable
CRC to be in a position to file such Registration Statement within three days of
any demand request from Occidental pursuant to Section 2.01(b), and, in each
case, promptly distribute a revised draft Registration Statement to Occidental.
(q)    On or prior to the 18-month anniversary of the Distribution Date, or upon
notice of extension by Occidental to CRC at any time prior to such 18 month
anniversary, on or prior to the 30-month anniversary of the Distribution Date
(the “Registration Rights Period”), Occidental shall have the right to request
that CRC file a Registration Statement with the SEC for all or part of the
Registrable Securities held by Occidental, by delivering a written request
thereof to CRC specifying the number of shares of Registrable Securities that
Occidental wishes to register (a “Demand Registration”). CRC shall (i) within
three Business Days of the receipt of a Demand Registration, prepare the
Registration Statement for an Exchange Offer for all Registrable Securities
requested by Occidental in the Demand Registration request and reflect any edits
received pursuant to Section 2.02(a)(xix) and file the Registration Statement
with the SEC within five Business Days of such request; provided that CRC shall
have at least one Business Day to incorporate and review comments received
pursuant to Section 2.02(a)(i) and 2.02(a)(xix) and (ii) use its reasonable best
efforts to cause the Registration Statement to become effective in respect of
each Demand Registration in accordance with the intended method of distribution
set forth in the written request delivered by Occidental. There are no limits on
the number of Demand Registrations that Occidental may request during the
Registration Rights Period.
(r)    Occidental shall select the dealer manager(s) and shall be entitled to
designate counsel for such dealer manager(s) (subject to their approval).
(s)    In connection with any Demand Registration pursuant to Section 2.01(b) or
any subsequent filing pursuant to Section 2.02 to facilitate an Exchange Offer:
(i)    Occidental shall treat the CRC Offering Confidential Information as
confidential information, shall not use any CRC Offering Confidential
Information for any purpose other than to prepare a Registration Statement
pursuant to the Demand Registration and effect an Exchange Offer, and shall not
disclose any CRC Offering Confidential Information to any Person other than such
of its agents, employees, advisors and counsel as have a need to know such CRC
Offering Confidential Information, and to cause such agents, employees, advisors
and counsel to comply with the requirements of this Section 2.01(d)(i);
provided, that Occidental may disclose CRC Offering Confidential Information if
such disclosure is required by court order, or state or federal regulation or
statute, but Occidental shall cooperate with CRC to limit the extent of such
disclosure through protective order or otherwise, and to seek confidential
treatment of the CRC Offering Confidential Information.
(ii)    CRC shall treat the Occidental Offering Confidential Information as
confidential information, shall not use any Occidental Offering Confidential
Information for any purpose other than to prepare a Registration Statement
pursuant to the Demand Registration and effect an Exchange Offer, and shall not
disclose any Occidental Offering Confidential Information to any Person other
than such of its agents, employees, advisors and counsel as have a need to know
such Occidental Offering Confidential Information, and to cause such agents,
employees, advisors and counsel to comply with the requirements of this Section
2.01(d)(i); provided, that CRC may disclose Occidental Offering Confidential
Information if such disclosure is required by court order, or state or federal
regulation or statute, but CRC shall cooperate with Occidental to limit the
extent of such disclosure through protective order or otherwise, and to seek
confidential treatment of the Occidental Offering Confidential Information
Section 2.02    Registration Procedures.
(a)    In connection with CRC’s Registration obligations under Section 2.01, CRC
shall use its reasonable best efforts to effect such Registration to permit the
offer and Transfer of such Registrable Securities in accordance with the
intended method or methods of distribution thereof as expeditiously as
reasonably practicable, and in connection therewith, CRC shall, and shall cause
the members of the CRC Group to:
(i)    prepare and file the required Registration Statement, including all
exhibits and financial statements required under the Securities Act to be filed
therewith and, in the case of an Exchange Offer, any document required with
respect to such Exchange Offer, including under Rule 425 or Rule 165
(collectively, the “Ancillary Filings”), and before filing with the SEC a
Registration Statement or Prospectus, or any amendments or supplements thereto,
(A) furnish to the dealer managers, if any, and to Occidental, copies of all
documents prepared to be filed, which documents shall be subject to the review
and comment of such dealer managers and Occidental and their respective counsel,
and provide such dealer managers, if any, and Occidental and their respective
counsel reasonable time to review and comment thereon and (B) not file with the
SEC any Registration Statement or Prospectus relating to the Exchange Offer or
amendments or supplements thereto or any Ancillary Filing to which Occidental or
the dealer managers, if any, shall reasonably object;
(ii)    maintain the effectiveness of the applicable Registration Statement
until the earlier of (i) the date when all Registrable Securities thereunder
have been sold and (ii) the expiration of the Registration Rights Period, and
prepare and file with the SEC such amendments and post-effective amendments to
such Registration Statement and supplements to the Prospectus and any Ancillary
Filing as may be reasonably requested by Occidental to facilitate any Exchange
Offer;
(iii)    promptly notify Occidental and the dealer managers, if any, and, if
requested, confirm such advice in writing and provide copies of the relevant
documents, as soon as reasonably practicable after notice thereof is received by
any member of the CRC Group (A) when the applicable Registration Statement or
any amendment thereto has been filed or becomes effective, the applicable
Prospectus or any amendment or supplement to such Prospectus has been filed, or
any Ancillary Filing has been filed, (B) of any comments (written or oral) by
the SEC or any request (written or oral) by the SEC or any other Governmental
Authority for amendments or supplements to such Registration Statement, such
Prospectus or any Ancillary Filing, or for any additional information, (C) of
the issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement, any order preventing or suspending the use of any
preliminary or final Prospectus or any Ancillary Filing, or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties (written or oral) in any applicable dealer
manager agreement cease to be true and correct in all material respects and (E)
of the receipt by any member of the CRC Group of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or Transfer in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
(iv)    (A) promptly notify Occidental and the dealer manager(s), if any, when
CRC becomes aware of the occurrence of any event as a result of which the
applicable Registration Statement, the Prospectus included in such Registration
Statement (as then in effect) or any Ancillary Filing contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein (in the case of such Prospectus and any preliminary
Prospectus, in light of the circumstances under which they were made) not
misleading, or if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement, Prospectus or any
Ancillary Filing in order to comply with the Securities Act, and (B) in either
case, as quickly as possible thereafter using all best efforts, prepare and file
with the SEC, and furnish without charge to Occidental and the dealer
manager(s), if any, an amendment or supplement to such Registration Statement,
Prospectus or Ancillary Filing that will correct such statement or omission or
effect such compliance;
(v)    use its reasonable best efforts to prevent or obtain the withdrawal of
any stop order or other order suspending the use of any preliminary or final
Prospectus;
(vi)    promptly (A) incorporate in a Prospectus supplement or post-effective
amendment such information as the dealer manager(s), if any, and Occidental
agrees should be included therein relating to the plan of distribution with
respect to such Registrable Securities and (B) make all required filings of such
Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;
(vii)    furnish to Occidental and each dealer manager, if any, without charge,
as many conformed copies as Occidental or such dealer manager may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);
(viii)    deliver to Occidental and each dealer manager, if any, without charge,
as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto as Occidental or such dealer
manager may reasonably request (it being understood that CRC consents to the use
of such Prospectus or any amendment or supplement thereto by Occidental and the
dealer manager(s), if any, in connection with the offering and Transfer of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto) and such other documents as Occidental or dealer manager may reasonably
request in order to facilitate the Transfer of the Registrable Securities by
Occidental or such dealer manager;
(ix)    on or prior to the date on which the applicable Registration Statement
is declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with Occidental, the dealer manager(s), if
any, and their respective counsel, in connection with the registration or
qualification of, such Registrable Securities for offer and Transfer under the
securities or “blue sky” laws of each state and other jurisdiction of the United
States as Occidental or any participating dealer manager(s), if any, or their
respective counsel reasonably request, and in any foreign jurisdiction mutually
agreeable to CRC and Occidental, and do any and all other acts or things
reasonably necessary or advisable to keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and so as to
permit the continuance of offers and Transfers and dealings in such
jurisdictions for so long as may be necessary to complete the distribution of
the Registrable Securities covered by the Registration Statement; provided that
CRC will not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, to take any action which would subject it to
taxation or general service of process in any such jurisdiction where it is not
then so subject or conform its capitalization or the composition of its assets
at the time to the securities or blue sky laws of any such jurisdiction;
(x)    in connection with any Transfer of Registrable Securities that will
result in such securities no longer being Registrable Securities, cooperate with
Occidental and the dealer manager(s), if any, to (A) facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be Transferred and not bearing any restrictive Securities Act legends and (B)
register such Registrable Securities in such denominations and such names as
Occidental or the dealer manager(s), if any, may request at least two Business
Days prior to such Transfer of Registrable Securities; provided that CRC may
satisfy its obligations hereunder without issuing physical stock certificates
through the use of the Depository Trust Company’s Direct Registration System;
(xi)    cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority and each securities exchange, if any, on
which any of CRC’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of CRC’s securities are then quoted, and in the
performance of any customary due diligence investigation by any dealer manager,
and use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other Governmental Authorities as may be necessary to enable the seller or
sellers thereof or the dealer manager(s), if any, to consummate the Transfer of
such Registrable Securities;
(xii)    not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with the Depository Trust
Company; provided, that CRC may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;
(xiii)    obtain for delivery to and addressed to Occidental and to the dealer
manager(s), if any, opinions from the general counsel or deputy general counsel
for CRC, in each case dated the effective date of the Registration Statement or,
the date of the closing under the dealer manager agreement or similar agreement
or otherwise, and in each such case in customary form and content for the type
of Exchange Offer;
(xiv)    in the case of any Exchange Offer, obtain for delivery to and addressed
to CRC and the dealer manager(s), if any, and, to the extent requested,
Occidental, (A) a cold comfort letter from CRC’s independent registered public
accounting firm in customary form and content for the type of Exchange Offer,
dated the date of execution of the dealer manager agreement or, if none, the
date of commencement of the Exchange Offer, and brought down to the closing,
whether under the dealer manager agreement, if applicable, or otherwise, and (B)
a cold comfort letter from CRC’s independent petroleum engineers in customary
form and content for the type of Exchange Offer, dated the date of execution of
the dealer manager agreement or, if none, the date of commencement of the
Exchange Offer, and brought down to the closing, whether under the dealer
manager agreement, if applicable, or otherwise;
(xv)    in the case of any Exchange Offer that does not involve a dealer
manager, provide to Occidental such customary written representations and
warranties or other covenants or agreements as may be requested by Occidental
comparable to those that would be included in a dealer manager agreement;
(xvi)    use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but in any event no later than 90 days, after
the end of the 12-month period beginning with the first day of CRC’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and covering the period of at least 12 months, but not more
than 18 months, beginning with the first month after the effective date of the
Registration Statement;
(xvii)    provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by the applicable Registration Statement from
and after a date not later than the effective date of such Registration
Statement;
(xviii)    cause all Registrable Securities covered by the applicable
Registration Statement to be listed on each securities exchange on which any of
CRC’s securities are then listed or quoted and on each inter-dealer quotation
system on which any of CRC’s securities are then quoted;
(xix)    provide (A) Occidental, (B) the Transfer or placement agent therefor,
if any, (c) the dealer manager therefor, if any, (D) counsel for Occidental or
such dealer manager and (E) any attorney, accountant or other agent or
representative retained by Occidental or any such dealer manager, as selected by
Occidental, in each case, the opportunity to participate in the preparation of
such Registration Statement, each Prospectus included therein or filed with the
SEC, and each amendment or supplement thereto; and for a reasonable period prior
to the filing of such Registration Statement, make available for inspection upon
reasonable notice at reasonable times and for reasonable periods, by the parties
referred to in clauses (A) through (E) above, all pertinent financial and other
records, pertinent corporate and other documents and properties of the CRC Group
that are available to CRC, and cause all of the CRC Group’s officers, directors
and employees and the independent public accountants who have certified its
financial statements to make themselves available at reasonable times and for
reasonable periods to discuss the business of CRC and to supply all information
available to CRC reasonably requested by any such Person in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence or other responsibility, subject to the foregoing. The recipients
of such information shall coordinate with one another so that the inspection
permitted hereunder will not unnecessarily interfere with the CRC Group’s
conduct of business.
(xx)    cause the senior executive officers of CRC to participate at reasonable
times and for reasonable periods in the customary “road show” presentations that
may be reasonably requested by Occidental and dealer manager(s), if any, and
otherwise to facilitate, cooperate with, and participate in each proposed
offering contemplated herein and customary selling efforts related thereto;
(xxi)    comply with all requirements of the Securities Act, Exchange Act and
other applicable laws, rules and regulations, as well as all applicable stock
exchange rules; and
(xxii)    take all other customary steps reasonably necessary or advisable to
effect the Registration and distribution of the Registrable Securities
contemplated hereby.
(b)    As a condition precedent to any Registration hereunder, CRC may require
Occidental to furnish to CRC such information regarding the distribution of such
securities and such other information relating to Occidental, its ownership of
Registrable Securities and other matters as CRC may from time to time reasonably
request in writing. Occidental agrees to furnish such information to CRC and to
cooperate with CRC as reasonably necessary to enable CRC to comply with the
provisions of this Agreement.
(c)    Occidental shall, as promptly as reasonably practicable, notify CRC, at
any time when a Prospectus is required to be delivered (or deemed delivered)
under the Securities Act, of the occurrence of an event, of which Occidental has
knowledge, relating to Occidental or its Transfer of Registrable Securities
thereunder requiring the preparation of a supplement or amendment to such
Prospectus so that, as thereafter delivered (or deemed delivered) to the
purchasers of such Registrable Securities, such Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading.
(d)    Occidental agrees by acquisition of such Registrable Securities, that,
upon receipt of any written notice from CRC of the occurrence of any event of
the kind described in Section 2.02(a)(iv), Occidental will forthwith discontinue
Transfer of Registrable Securities pursuant to such Registration Statement until
Occidental’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.02(a)(iv), or until Occidental is advised in writing
by CRC that the use of the Prospectus may be resumed; provided, however, that
such obligation to discontinue shall not negate or modify CRC’s obligations, or
liability for damages for a breach of, any provision hereof including the
provisions of Section 2.02(a)(iv) and 2.06.
Section 2.03    Exchange Offers.
(a)    If requested by the dealer manager(s) for any Exchange Offer that is
requested by Occidental pursuant to a Demand Registration under Section 2.01,
CRC shall enter into a dealer manager agreement with such dealer manager(s) for
such offering, such agreement to be reasonably satisfactory in substance and
form to CRC, the dealer manager(s) and Occidental. Such agreement shall contain
such representations, warranties, covenants and indemnifications by CRC and such
other terms as are generally prevailing in agreements of that type. Occidental
shall enter into such dealer manager agreement at the request of CRC, which
agreement shall contain such reasonable representations, warranties, covenants
and indemnifications by Occidental and such other reasonable terms as are
generally prevailing in agreements of that type.
(b)    In the event of any Exchange Offer, CRC shall agree, and it shall use its
best efforts to cause its executive officers and directors to agree, if
requested by Occidental or the dealer manager or dealer managers, not to effect
any Transfer or distribution (including any offer to Transfer, contract to
Transfer, short Transfer or any option to purchase) of any securities (except,
in each case, as part of the applicable Registration, if permitted hereunder)
that are of the same type as those being Registered in connection with such
Exchange Offer, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning five days before,
and ending after the completion of such Exchange Offer (or such lesser period as
may be permitted by Occidental, as applicable, or such dealer manager or
managers) (the “Lock-up Period”), to the extent timely notified in writing by
such selling Person or the dealer manager or dealer managers, subject to
customary exceptions agreed to by Occidental and provided that the applicable
party would not be required by law (including without limitation the disclosure
requirements of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended) to make, and shall agree to not voluntarily
make, any filing or public announcement of the transfer or disposition prior to
the expiration of the Lock-up Period. CRC also agrees to execute an agreement
evidencing the restrictions in this Section 2.03(b) in customary form, which
form is reasonably satisfactory to Occidental and the dealer manager(s);
provided that such restrictions may be included in the dealer manager agreement.
Section 2.04    Registration Expenses Paid by CRC.
In the case of any Registration of Registrable Securities required pursuant to
this Agreement, CRC shall pay all Registration Expenses regardless of whether
the Registration Statement becomes effective.
Section 2.05    Indemnification.
(a)    CRC agrees to indemnify and hold harmless, to the full extent permitted
by law, Occidental, Occidental’s Affiliates and their respective officers,
directors, agents, advisors, employees and each Person, if any, who controls
(within the meaning of the Securities Act or the Exchange Act) Occidental, from
and against any and all losses, claims, damages, liabilities (or actions or
proceedings in respect thereof, whether or not such indemnified party is a party
thereto) and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which the offering
and Transfer of such Registrable Securities was Registered under the Securities
Act (including any final or preliminary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein), or any such statement made in any free writing prospectus
(as defined in Rule 405 under the Securities Act) that CRC has filed or is
required to file pursuant to Rule 433(d) of the Securities Act or any Ancillary
Filing, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or free writing prospectus, in
light of the circumstances under which they were made) not misleading; provided,
that with respect to any untrue statement or omission or alleged untrue
statement or omission made in any Prospectus, the indemnity agreement contained
in this paragraph shall not apply to the extent that any such liability results
from or arises out of information furnished in writing by Occidental or on
Occidental’s behalf, in either case expressly for use in such Registration
Statement, Prospectus relating to Occidental’s Registrable Securities. This
indemnity shall be in addition to any liability CRC may otherwise have,
including under the Separation and Distribution Agreement. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of Occidental or any indemnified party and shall survive the Transfer of
such securities by Occidental.
(b)    Occidental indemnifies and holds harmless, to the full extent permitted
by law, CRC, its directors, officers, agents, advisors, employees and each
Person, if any, who controls (within the meaning of the Securities Act and the
Exchange Act) CRC from and against any and all Losses (i) arising out of or
based upon information furnished in writing by Occidental or on Occidental’s
behalf, in either case expressly for use in a Registration Statement, Prospectus
relating to Occidental’s Registrable Securities. This indemnity shall be in
addition to any liability Occidental may otherwise have, including under the
Separation and Distribution Agreement. In no event shall the liability of
Occidental hereunder be greater in amount than the value of consideration
received by Occidental for the Transfer of the Registrable Securities giving
rise to such indemnification obligation, determined with respect to any Exchange
Offer to be an amount equal to the shares of Occidental common stock received in
connection with the Exchange Offer multiplied by the average daily sales price
of shares of Occidental common stock on the date of such Transfer. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of CRC or any indemnified party.
(c)    Any claim or action with respect to which a party (an “Indemnifying
Party”) may be obligated to provide indemnification to any Person entitled to
indemnification hereunder (an “Indemnitee”) shall be subject to the procedures
for indemnification set forth in Article V of the Separation and Distribution
Agreement.
(d)    If for any reason the indemnification provided for in Section 2.07(a) or
Section 2.07(b) is unavailable to an Indemnitee or insufficient to hold it
harmless as contemplated by Section 2.07(a) or Section 2.07(b), then the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnitee as a result of such Loss in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnitee on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or the Indemnitee and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. For the avoidance of
doubt, the establishment of such relative fault, and any disagreements or
disputes relating thereto, shall be subject to Section 4.03. Notwithstanding
anything in this Section 2.07(d) to the contrary, no Indemnifying Party (other
than CRC) shall be required pursuant to this Section 2.07(d) to contribute any
amount in excess of the amount by which the value of the Registrable Securities
Transferred by such Indemnifying Party in the Transfer of Registrable Securities
in the offering to which the Losses of the Indemnitees relate (before deducting
expenses, if any) exceeds the amount of any damages which such Indemnifying
Party has otherwise been required to pay by reason of such untrue statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.07(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.07(d). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an Indemnitee hereunder shall be deemed to include, for purposes of this Section
2.07(d), any legal or other expenses reasonably incurred by such Indemnitee in
connection with investigating, preparing to defend or defending against or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding. If indemnification is available under this Section
2.07, the Indemnifying Parties shall indemnify each Indemnitee to the full
extent provided in Section 2.07(a) and Section 2.07(b) without regard to the
relative fault of said Indemnifying Parties or Indemnitee.
Section 2.06    Reporting Requirements.
Until the earlier of (a) the expiration or termination of this Agreement in
accordance with its terms and (b) the date upon which the Occidental Group
ceases to own any Registrable Securities, CRC shall remain in compliance with
the periodic filing requirements imposed under the SEC’s rules and regulations,
including the Exchange Act, and any other applicable laws or rules, and
thereafter shall timely file such information, documents and reports as the SEC
may require or prescribe under Sections 13, 14 and 15(d), as applicable, of the
Exchange Act. From and after the date hereof through the earlier of the
expiration or termination of this Agreement in accordance with its terms and the
date upon which the Occidental Group ceases to own any Registrable Securities,
CRC shall forthwith upon request furnish Occidental (x) a written statement by
CRC as to whether it has complied with such requirements and, if not, the
specifics thereof and (y) such other reports and documents filed by CRC with the
SEC as Occidental may reasonably request in availing itself of an exemption for
the offering and Transfer of Registrable Securities without registration under
the Securities Act.
Section 2.07    Registration Covenants.
(a)    Subject to 2.07(b), immediately following the Distribution, CRC shall
file prepare and file with the SEC a Registration Statement with respect to a
registered offer to exchange the Note Securities as contemplated by the Notes
Registration Rights Agreement and shall use their reasonable best efforts to
cause such Registration Statement to become effective under the Securities Act
and consummate the exchange offer of the Notes Securities in accordance with the
Notes Registration Rights Agreement as promptly as reasonably possible.
(b)    Upon receipt of any Demand Registration, CRC shall not, and it will cause
the members of the CRC Group not to, file any other Registration Statement
without Occidental’s consent until the consummation of the Exchange Offer
contemplated by the applicable Demand Registration; provided that CRC shall be
permitted to file any Registration Statement on Form S-8.
(c)    CRC shall not, and it will cause the members of the CRC Group not to,
grant any right of registration under the Securities Act relating to any of its
shares of CRC Common Stock or other securities to any Person other than pursuant
to this Agreement without Occidental’s consent if such rights are exercisable
within the Registration Rights Period.
ARTICLE III    
Voting Restrictions
Section 3.01    Voting of CRC Common Stock.
(e)    From the date of this Agreement and until the date that the Occidental
Group ceases to own any Retained Shares, Occidental shall, and shall cause each
member of the Occidental Group to (in each case, to the extent that they own any
Retained Shares), be present, in person or by proxy, at each and every CRC
stockholder meeting, and otherwise to cause all Retained Shares owned by them to
be counted as present for purposes of establishing a quorum at any such meeting,
and to vote or consent on any matter, or cause to be voted or consented on any
such matter, all such Retained Shares in proportion to the votes cast by Other
CRC Holders on such matter.
(f)    From the date of this Agreement and until the date that the Occidental
Group ceases to own any Retained Shares, Occidental hereby grants, and shall
cause each member of the Occidental Group (in each case, to the extent that they
own any Retained Shares) to grant, an irrevocable proxy, which shall be deemed
coupled with an interest sufficient in law to support an irrevocable proxy to
CRC or its designees, to vote, with respect to any matter, all Retained Shares
owned by them, in proportion to the votes cast by the Other CRC Holders on such
matter; provided, that (i) such proxy shall automatically be revoked as to a
particular Retained Share upon any Transfer of such Retained Share from a member
of the Occidental Group to a Person other than a member of the Occidental Group
and (ii) nothing in this Section 3.01(b) shall limit or prohibit any such
Transfer.
ARTICLE IV    
Miscellaneous
Section 4.01    Term.
This Agreement shall terminate upon the earlier of (a) the last day of the
Registration Rights Period, (b) the time at which all Registrable Securities are
held by Persons other than the Occidental Group and (c) the time at which all
Registrable Securities have been Transferred in accordance with one or more
Registration Statements; provided, that the provisions of Section 2.05 and this
Article IV shall survive any such termination.
Section 4.02    Counterparts; Entire Agreement; Corporate Power.
(a)    This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each party and delivered to each
other party.
(b)    This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, supersedes all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein other than the Separation and
Distribution Agreement and the agreements referred to therein.
(c)    Occidental represents on behalf of itself and each other member of the
Occidental Group, and CRC represents on behalf of itself and each other member
of the CRC Group, as follows: (i) each such Person has the requisite corporate
or other power and authority and has taken all corporate or other action
necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and (ii) this Agreement has
been duly executed and delivered by it and constitutes a valid and binding
agreement of it enforceable in accordance with the terms hereof.
(d)    Each party hereto acknowledges that it and each other party hereto may
execute this Agreement by facsimile, stamp or mechanical signature. Each party
hereto expressly adopts and confirms each such facsimile, stamp or mechanical
signature made in its respective name as if it were a manual signature, agrees
that it shall not assert that any such signature is not adequate to bind such
party to the same extent as if it were signed manually and agrees that at the
reasonable request of any other party hereto at any time it shall as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof).
Section 4.03    Disputes.
(e)    This Agreement (and any claims or disputes arising out of or related
hereto or to the transactions contemplated hereby or to the inducement of any
party to enter herein, whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise) shall be
governed by and construed and interpreted in accordance with the laws of the
State of Texas, irrespective of the choice of laws principles of the State of
Texas, including all matters of validity, construction, effect, enforceability,
performance and remedies.
(f)    THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.
(g)    In the event of any actual or threatened default in, or breach of, any of
the terms, conditions and provisions of this Agreement, the Party who is, or
will be, thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief in respect of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The Parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived by each Party.
(h)    IN RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS TO THE JURISDICTION AND VENUE OF
THE COURT OF CHANCERY OF THE STATE OF DELAWARE, AND WAIVES ANY MOTION TO
TRANSFER VENUE FROM, ANY OF THE AFORESAID COURTS.
Section 4.04    Amendment.
No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of CRC, if such
waiver, amendment, supplement or modification is sought to be enforced against
CRC, or Occidental, if such waiver, amendment, supplement or modification is
sought to be enforced against Occidental.
Section 4.05    Waiver of Default.
Waiver by any party of any default by the other party of any provision of this
Agreement shall not be deemed a waiver by the waiving party of any subsequent or
other default, nor shall it prejudice the rights of such party. No failure or
delay by any party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.
Section 4.06    Successors, Assigns and Transferees.
This Agreement and all provisions hereof shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. CRC may not assign this Agreement, without the consent of Occidental.
Occidental may assign this Agreement at any time in connection with a sale or
acquisition of Occidental, whether by merger, consolidation, sale of all or
substantially all of Occidental’s assets, or similar transaction, without the
consent of CRC.
Section 4.07    Further Assurances.
In addition to the actions specifically provided for elsewhere in this
Agreement, CRC shall use its reasonable best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable on its part under applicable laws, regulations and agreements, to
consummate and make effective the transactions contemplated by this Agreement as
expeditiously as reasonably practicable.
Section 4.08    Performance.
Occidental shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth in this Agreement to be
performed by any member of the Occidental Group. CRC shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by any member of the CRC
Group. Each party (including its permitted successors and assigns) further
agrees that it shall (a) give timely notice of the terms, conditions and
continuing obligations contained in this Section 4.08 to all of the other
members of its Group and (b) cause all of the other members of its Group not to
take, or omit to take, any action which action or omission would violate or
cause such party to violate this Agreement.
Section 4.09    Notices.
All notices, requests, claims, demands or other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service), or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
4.09):
If to Occidental, to:
Occidental Petroleum Corporation
5 Greenway Plaza, Suite 110
Houston, Texas 77046
Attention: General Counsel
Email: Marcia_E._Backus@oxy.com


If to CRC, to:
California Resources Corporation
10889 Wilshire Blvd.         
Los Angeles, California 90024
Attention: General Counsel
Email: Michael.Preston@crc.com


Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.
Section 4.10    Severability.
If any provision of this Agreement or the application hereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby. Upon such determination, the parties shall negotiate in good faith in
an effort to agree upon such a suitable and equitable provision to effect the
original intent of the parties.
Section 4.11    No Reliance on Other Party.
The parties hereto represent to each other that this Agreement is entered into
with full consideration of any and all rights which the parties hereto may have.
The parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their in-house counsel have deemed
appropriate regarding this Agreement and their rights in connection with this
Agreement. The parties hereto are not relying upon any representations or
statements made by any other party, or any such other party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The parties hereto are not relying upon a legal duty, if one exists, on the part
of any other party (or any such other party’s employees, agents, representatives
or attorneys) to disclose any information in connection with the execution of
this Agreement or its preparation, it being expressly understood that no party
hereto shall ever assert any failure to disclose information on the part of any
other party as a ground for challenging this Agreement or any provision hereof.
Section 4.12    Registrations, Exchanges, etc.
Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (a) any shares of CRC Common Stock, now or
hereafter authorized to be issued, (b) any and all securities of CRC into which
the shares of CRC Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by CRC and (c) any and all
securities of any kind whatsoever of CRC or any successor or permitted assign of
CRC (whether by merger, consolidation, sale of assets or otherwise) which may be
issued on or after the date hereof in respect of, in conversion of, in exchange
for or in substitution of, the shares of CRC Common Stock, and shall be
appropriately adjusted for any stock dividends, or other distributions, stock
splits or reverse stock splits, combinations, recapitalizations, mergers,
consolidations, exchange offers or other reorganizations occurring after the
date hereof.
Section 4.13    Mutual Drafting.
This Agreement shall be deemed to be the joint work product of the parties, and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.
[The remainder of this page has been left blank intentionally.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.
Occidental Petroleum Corporation
By:    /s/ Marcia E. Backus    
Name: Marcia E. Backus
Title: Vice President and General Counsel


California Resources Corporation
By:    /s/ Todd A. Stevens    
Name: Todd A. Stevens
Title: President and Chief Executive Officer



    

